Chamb

. 6 Vj . , an
ve ‘ncent L. Brice USDC SDNY
, DOCUMENT
UNITED STATES DISTRICT COURT

ELECPRONICALLY PILED
SOUTHERN DISTRICT OF NEW YORK

<\\
C 7:11-cy-02992-VB /D Filed 07/20/21 Page 1 of 32
wg feu sro

DOC #:

x DATE FILED: HD

 

 

 

 

 

 

JIAN WANG a/k/a JAMES WANG,
Plaintiff,

 

 

ORDER
Vv. —

INTERNATIONAL BUSINESS MACHINES 11 CV 2992 (VB)
CORP.,
Defendant.

xX

 

Plaintiff brought this employment discrimination case against his former employer,
alleging he was terminated because he is deaf. Judgment was entered in this case almost seven
years ago, on October 22, 2014. Plaintiff, who is now proceeding pro se, has since made
numerous requests to reopen this case, each of which, as outlined below, has been denied.
Plaintiff has also twice appealed to the Second Circuit, which has twice affirmed the decisions of
this Court. Nevertheless, plaintiff does not appear to understand that this case is closed.

Now pending are plaintiffs requests that the Court provide him with a so-called
“Counter-Proposed Judgment (Correct Version)” he sent to the Court in 2014, and plaintiff's
renewed motion for relief pursuant to Rule 60(b)(2).

The requested document is attached to this Order. Plaintiffs renewed Rule 60(b)(2)
motion is DENIED. Moreover, plaintiff is enjoined from making further submissions in this case
related to any version of his counter-proposed judgment.

The Court presumes the parties’ familiarity with the factual background and summarizes
only the relevant procedural history.

I. 2014 Motion to Enforce the Settlement Agreement
In early 2014, the Court denied defendant’s motion for summary judgment and

subsequent motion for reconsideration. (Docs. ##50, 57). The parties—at that point both

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 2 of 32

represented by counsel—then engaged in mediation, where they reached a settlement agreement.
One of defendant’s attorneys prepared a memorandum of understanding memorializing the
material terms of the agreement. One such term was that defendant would make a total
settlement payment of $207,500. Plaintiffs counsel gave plaintiff a copy of the memorandum of
understanding, and counsel for both parties signed it. However, when plaintiff's counsel emailed
a copy of the proposed formal settlement agreement and release to plaintiff for him to review and
sign, plaintiff asserted he was “shocked” to learn the case had settled for $207,500, rather than
$207 million, and he refused to sign the proposed formal agreement and release.

Defendant moved to enforce the settlement as memorialized in the memorandum of
understanding, and plaintiffs counsel moved to withdraw. (Docs. ##68, 72). The Court granted
both motions. (Docs. ##83, 89). In its October 7, 2014, Memorandum Decision granting
defendant’s motion to enforce, the Court directed defendant to submit a proposed judgment and,
because plaintiff was proceeding pro se at that time, permitted plaintiff to submit a counter-
proposed judgment in accordance with Local Rule 77.1. (Doc. #89).

The Court entered Judgment on October 22, 2014. (Doc. #92).

The same day, the Court construed plaintiff's counter-proposed judgment as a motion for
reconsideration of the Court’s decision granting the motion to enforce the settlement agreement,
and denied the motion for reconsideration. (Doc. #93). Plaintiff appealed, and the Second
Circuit affirmed on the basis that plaintiffs attorney had actual authority to settle the case, noting
that beyond plaintiff's own “implausible statement,” plaintiff did not identify any evidence to

show that his attorney was directed to settle for $200 million or more. (Doc. #104).

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 3 of 32

II. Plaintiffs 2019 “Motion to Reopen”

On July 1, 2019, plaintiff filed a “Motion to Reopen,” stating he was “shocked” to
discover that the “correct” version of his counter-proposed judgment was never filed on the
Court’s Electronic Case Filing (“ECF”) System. (Doc. #106 at ECF 1).' Plaintiff attached the
supposed “correct” version, which he dated October 31, 2014, to his motion. (Id. at ECF 19).
Construed liberally, plaintiffs motion raised the argument that the 2014 settlement should be
voided because his attorney did not have authority to settle the matter on his behalf in 2014 and
that the “correct” version of the counter-proposed judgment provided contemporaneous proof of
this contention.

By Order dated October 28, 2019, the Court construed the “Motion to Reopen” as one
pursuant to Fed. R. Civ. P. 60(b)(2) as seeking relief from a final judgment, order, or proceeding,
and denied it as untimely and because the “correct” version of the counter-proposed judgment
“would not have changed the outcome of this case” even if the Court had considered it in 2014.
(Doc. #111 at ECF 4).”

Plaintiff again appealed. The Second Circuit again affirmed, explaining that plaintiff's

motion for relief under Rule 60 was meritless and also untimely, under both the one-year

 

I References to “Doc. #__ at _” refer to the page numbers automatically assigned by the

Court’s ECF system.
2 In addition, the Court explained that plaintiff appeared to have misconstrued the purpose
of the provision in the Court’s October 7, 2014, Memorandum Decision, directing him to submit
a counter-proposed judgment. (Doc. #111). Plaintiff was supposed to submit a counter-
proposed judgment that conformed to the Court’s decision enforcing the settlement agreement.
A judgment is “[a] court’s final determination of the rights and obligations of the parties in a
case. The term judgment includes an equitable decree and any order from which an appeal lies.”
Judgment, Black’s Law Dictionary (11th ed. 2019) (citing Fed. R. Civ. P. 54). Instead, plaintiff
submitted a document that was titled “Counter-Proposed Judgment” but largely asserted grounds
for reconsideration. (Doc. #93). Thus, as noted above, the Court construed the submission as a
motion for reconsideration and denied it. (Id.).

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 4 of 32

limitations period applicable to Rule 60(b)(1)-(3), and the “reasonable time” period during
which a Rule 60(b)(4)-(6) motion must be brought. (Doc. #115). Specifically, the Second
Circuit stated, “[Plaintiff’s] claimed reason for waiting nearly five years before filing this
motion—that he never checked the district court’s docket to confirm that it had received the
second counter-proposed judgment because of the $.10-per-page printing fee—does not justify a
delay of this magnitude.” (Id. at 5). Put otherwise, plaintiff raised his argument that the Court
did not consider the “correct” version of the counter-proposed judgment too late.

II. Plaintiff's Further Requests to Reopen the Case

On April 21, 2021, plaintiff filed another motion (which he labeled a “motion to reopen
and cure defective”) to reopen this case. (Doc. #116). On May 10, 2021, the Court denied the
request as plainly without merit, noting the motion repeated the same arguments plaintiff had
made before, and the Court had rejected before. The Court warned plaintiff that if he filed
another frivolous motion in this case, the Court would summarily deny it and issue a filing
injunction. (Doc. #119). The Court further warned plaintiff that the Court would impose
monetary sanctions on plaintiff if he disregarded the Order. (Id.). Plaintiff then filed a “reply”
(Doc. #120), which the Court reviewed. The Court determined that the reply did not change its
ruling on the motion to reopen. (Doc. #121).

Then, on May 19, 2021, plaintiff filed a document entitled “Motion to Clarify Fact,” in
which plaintiff sought to vacate the judgment entered in this case in 2014. (Doc. #122). The
Court denied this motion and ordered that plaintiff not file any further motions, letters, or
submissions in this case without first submitting a letter to the Court seeking permission to do so

and explaining the basis for such submission. (Doc. #123). The Court also warned that if

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 5 of 32

plaintiff wished to avoid having monetary sanctions imposed against him, he should stop filing
further submissions in this case. (Id.).

Thereafter, Plaintiff made several requests to the Court and the Clerk’s Office that it
locate the “correct” or “second” “Counter-Proposed Judgment” which plaintiff claims he mailed
to the Court on or about November 1, 2014. (Docs. ##127, 129, 132). Plaintiff stated he was
requesting the so-called “second” or “correct” counter-proposed judgment so he could “take a
proper action.” (Doc. #132). The Court denied each of these requests. (Docs. ##128, 131, 133).
IV. The Instant Request

By letter dated June 25, 2021, plaintiff wrote to the records management division of the
Clerk’s Office, asking it to “locate the document named ‘correct version of Counter-Proposed
Judgment’ dated October 31, 2014” and that he be sent a copy of that document. (Doc. #134).
On July 14, 2014, the Clerk’s Office received another letter from plaintiff, dated July 13, 2021
(Doc. #135), which is substantially identical to the June 25 letter.

In response to these letters, the Court has undertaken a review of its records and has
located in the Clerk’s Office’s hard copy file for this case a document entitled “Counter-
Proposed Judgment (Correct Version)” dated and signed October 31, 2014, and received by the
Court on November 4, 2014. A copy is attached hereto. According to the “received” stamp, this
document was received by the Court on November 4, 2014, approximately two weeks after
Judgment was entered on October 22, 2014. The “Counter-Proposed Judgment (Correct
Version)” the Court received on November 4, 2014, is substantially the same as the document
the Court considered in its Order dated October 28, 2019, denying plaintiffs Rule 60(b) motion.
For reasons that are not clear, this document was never placed on the ECF docket, although it

was retained in the Clerk’s Office’s hard copy file for this case.

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 6 of 32

VI. Renewed Rule 60 Motion

Because plaintiff contends “For some reasons, the key document was never filed on the
Court’s ECF system that caused I lose my case all times” (Doc. #134), the Court further
construes plaintiffs June 25 and July 13, 2021, letters as a renewed motion seeking relief from a
final judgment, order, or proceeding, based on “newly discovered evidence that, with reasonable
diligence, could not have been discovered in time to move for a new trial under Rule 59(b).”
Fed. R. Civ. P. 60(b)(2). However, to the extent plaintiff requests that the Court reopen this case
because the Court did not previously consider evidence contained in the “Counter-Proposed
Judgment (Correct Version),” that request is DENIED.

As an initial matter, the renewed Rule 60(b)(2) motion is untimely. See Fed. R. Civ. P.
60(c) (Rule 60(b)(2) motion must be made “no more than a year after the entry of the judgment
or order or the date of the proceeding”). As both this Court and the Second Circuit explained
with respect to plaintiff's 2019 Rule 60(b) motion, plaintiff's argument was untimely in 2019.
For the same reasons, two years later, it is still untimely. Accordingly, the Court is not required
to further review the attached ““Counter-Proposed Judgment (Correct Version)” or any argument
to re-open this case based upon this document.

Nevertheless, given plaintiffs pro se status and the fact that the Court has now located
the “Counter-Proposed Judgment (Correct Version)” received by the Court in 2014 but not
placed on the ECF docket, the Court has carefully reviewed that document—in particular, its

Exhibit A, which exhibit plaintiff did not submit to the Court in 2019 (see Doc. #106)>—to

 

3 Plaintiff did not attach this “Exhibit A” to the version of the “Counter-Proposed

Judgment (Correct Version)” plaintiff submitted and the Court considered in its Order of October
28, 2019. This Exhibit A consists of two pages of pictures and explanations of certain American
Sign Language (“ASL”) signs, and three pages of hand-drawn representations of plaintiff and his

6

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 7 of 32

consider if anything in the attached ““Counter-Proposed Judgment (Correct Version)” warrants a
reopening of this case.

It does not.

Nothing in the “Counter-Proposed Judgment (Correct Version)” the Court received in
2014 changes the Court’s prior decision to enforce the settlement memorialized in the
memorandum of understanding, or its numerous orders denying plaintiff’s requests to reopen this
case. The attached “Counter-Proposed Judgment (Correct Version)” merely raises the same
arguments previously rejected that plaintiffs attorney did not have authority to settle the case
and that plaintiff's attorney misunderstood the amount for which plaintiff would settle the case.
But as the Second Circuit noted in affirming this Court’s 2014 decision to enforce the settlement,
other than Wang’s own “implausible statement” that he directed his counsel to settle for $200
million or more, Wang did not identify in his 2014 appeal what evidence he would present to
show that his attorney was directed to settle for $200 million or more. (Doc. #104). The
attached “Counter-Proposed Judgment (Correct Version)” suffers from the same defect: other
than plaintiff's own contentions that he directed his attorney only to settle for $200 million or
more, the document sets forth no new evidence that plaintiff’s attorney did not have authority to
settle the case. Thus, the “Counter-Proposed Judgment (Correct Version)” the Court received in
2014 does not warrant re-opening this case or relief from the final judgment.

To be clear, this case is over, and the Court will not re-open it.

Furthermore, given plaintiff's numerous untimely efforts to re-open this case—most

of them based upon his reliance on the various versions of the so-called counter-proposed

 

former attorney. The Court notes that it has previously reviewed at least one of these pages in
considering the motion to enforce. (See Doc. #88 at ECF 24).

7

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 8 of 32

judgment—it is HEREBY ORDERED plaintiff is barred from filing any further
submissions regarding the first or “correct” counter-proposed judgment or any arguments
related thereto. See Lau v. Meddaugh, 229 F.3d 121, 123 (2d Cir. 2000) (per curiam)
(upholding the district court’s authority to issue a filing injunction when a “plaintiff abuse[s] the
process of the Courts to harass and annoy others with meritless, frivolous, vexatious or repetitive
... proceedings”). As the Supreme Court explained in a similar context,

Every paper filed with the Clerk of [] Court, no matter how repetitious or frivolous,

requires some portion of the institution’s limited resources. A part of the Court’s

responsibility is to see that these resources are allocated in a way that promotes the
interests of justice. The continual processing of [plaintiffs] frivolous requests []

does not promote that end.

In re McDonald, 489 U.S. 180, 184 (1989). Accordingly, the Court will not consider any
further arguments plaintiff raises based upon any version of his counter-proposed
judgment.

CONCLUSION

Plaintiff's renewed Rule 60(b)(2) motion is DENIED.

Plaintiff shall not file anything else related to his counter-proposed judgment. If
plaintiff fails to comply with this Order, he will be sanctioned $500.00 to be paid to the
Court.

The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 9 of 32

Chambers will mail a copy of this Order to plaintiff at the following address:
James Wang

14 Roy Lane

Highland, NY 12528

Dated: July 20, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 10 of 32

 

D)EvEIVE

NOV ~4 2014

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

  
 

X
JIAN WANG a/k/a JAMES WANG, ~— x 0 eee OE
XL oBl cs eet ORE
Plaintiff, x
Xx
-against- x
xX  Counter-Proposed Judgmenj
IBM x (Correct Version)
Defendant(s), x 11 CV 2992 (VB)
x
X

 

1. My name is James Wang, ( “Jim” or ’Plaintiff’) now proceeding pro se. | am
deaf, defined by Americans With Disabilities Act. the Plaintiff on the above mentioned
case against International Business Machines Corp. ("IBM” or "Defendant’), respectfully
submit paper to APPEAL the Court’s Memorandum Decision because my former attorney
named Andrew Rozynski (“Mr. Rozynski’) from Eisenberg & Baum LLP (the “Firm”)

“ epeatedly misunderstood” my demand before and during the mediation session, that is
because American Sign Language (“ASL”) signs for thousand and million are very similar
in fact. Before | reply the Court’s Memorandum Decision, please kindly see exhibit A to get
familiar with ASL signs for $200 thousand and $200 million.

2. | submitted wrong version of Counter-Proposed Judgment to the Court which
responded to Defendant's proposed judgment | thought, dated on October 22, 2014. |
realized that when | received paper from Docket Services on October 27, 2014 that

Counter-Proposed Judgment was supposed to respond to the Court’s Memorandum

Decision, not defendant’s proposed judgment as | was not directed to do so clearly as pro

1 of 8

 

 

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 11 of 32

se. If it is too late for the Court for reconsideration. It would be understandable, and | shall
have a fair opportunity to argue that in the Court of Appeal.
Reply to the Court’s Memorandum Decision
3. “The mediation session could proceed without the ASL interpreter because
Mr.
Rozynski is fluent in ASL” The Court Interpreters Act. 28 U.S.C. § 1827 provides that
Courts prescribe, determine, and certify the qualification of persons who may serve as
certified interpreters. Therefore, Mr. Rozynski is not qualified and certified for ASL, so his
ASL skill is not equal to those of certified ASL interpreter. Therefore, his communicated
with me was not EFFECTIVE. Mr. Rozynski may discuss case with deaf Plaintiff informally
in private meeting. But he could not serve deaf Plaintiff directly as ASL interpreter in formal
event such as mediation session when defendant and anyone else were present. The
mediator misunderstood my settlement demand again without professional ASL
interpreter, because Mr. Rozynski misunderstood my demand in the first place and then act
as ASL interpreter for the mediator, he would of course misinterpreted what | signs for the
mediator, event he may include own possible opinion in the translation which | could not be
able to verify his translation as | could not hear.

4. “he had told Mr. Rozynski several times, both before and during the
mediation session, he wanted to settle the case for at least $200 million” | told Mr. Rozynski
several times via videophone BEFORE the mediation session that | demanded $300
million to resolve my case. During the mediation session, | told Mr. Rozynski that | accept

any number over $200 million to settle the case against original demand of $300 million.

20f8

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 12 of 32

He did not object it, and | did not realize that he misunderstood it for any number over $200
thousand, because ASL signs for thousand and million are very similar.

4. “Mr. Rozynski added that they has never discussed a multi-million dollar
settlement’ if true, he never have indicated that to me in ASL and writing both before and
during the mediation session. that is because he misunderstood my demands for 6-figure
amount instead of 9-figure amount in the first place. If he knew | demand for 9-figure
amount, he should have indicated that before the mediation. So that we can discuss the
demand and adjust the demand before the mediation.

5. “had explained the MOU’s terms with plaintiff “line by line’’ He actually did not
explain everything in the MOU's terms.

6. “there was no miscommunication between us at the settlement mediation.” that is
because ASL signs for thousand and million are very similar, | thought he understood my
demand at mediation until after one month | received a settlement agreement. | started to
realize there was a miscommunication before and during the settlement mediation about
thousand and million in ASL signs. After the mediation, | thought that | would get 9-figure
amount, so | was looking for a house in between $3 millions and $8 millions in Los
Angeles, CA. | contacted a Chinese realtor and promised to retain him. He sent me a list of
mansions there. See exhibit B. | dropped the plan after | was shocked with the amount of
settlement in the settlement agreement. The fact explains itself that we miscommunicated

each other about the amount of settlement before and during the mediation session.

7. Andrew Rozynski’s Authority
7.1. “the Court does not find credible plaintiff's claim that he repeatedly

told Mr. Rozynski he would not settle for less than $200 million.” | have indicated to

3 0f8

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 13 of 32

Mr. Rozynski clearly that | would take any number over $200 million during the
mediation session. He misunderstood it for $200 thousand. | have no reason to
repeatedly told him if he understood my settlement demand. | talked to my former
attorney named Jonathan Bernstein and Al Noll that | was seeking 9-figure amount
to resolve my case. Because 9-figure amount is extremely confidential for my safety,
I did not share it with many people except two friends of mine, my family and my
parent, my sister and her family members. Also see exhibit B that | was seeking for
a mansion in between $3 millions and $8 million in Los Angeles, CA.

7.2 “could plausibly believe defendant would settle this case for $200
million”, Mr. Rozynski-should have indicated that to me before the mediation
session, because he was my consult and had certain experience in some
applicable laws, and make an assessment of what damages should be available.
That was his job. | know nothing about laws. | just read a news several years ago to
learn that a woman worked for hospital as a nurse and she complained to her boss
about sexual harassment. As a result. she was fired, and she filed.a lawsuit against
the hospital in court. she eventually won $137 millions. Based on that news, | got an
idea.

7.3. “$200 million is approximately 3,000 times greater than plaintiffs
annual salary at the time of his termination” | did not indicate that. | was intend to
stop IBM's wrongdoing in heavy burden. that is part of my emotional damages.
Emotional damages can be very expensive. IBM's wrongdoing dramatically

changed my life so bad and damaged my future IT career. Because | am deaf, have

4 of 8

 

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 14 of 32

much more difficulty to find a suitable work anywhere else. Moreover, | have
reviewed all deposition transcripts and found that witnesses fied and perjured
themselves to cover the truth under oath.

7.4 “Mr. Rozynski informed plaintiff he had a “10% or less” chance of
winning at trial” Mr. Rozynski asked me how much | wanted before |! won summary
judgment. | indicated to him that | was seeking $100 million, he misunderstood it for
$100 thousand in the first place. | believe he thought | was satisfied with $100
thousand and not worth for them to work a lot on my case, He thought that | did not
feel | have high chance of winning lawsuit. When | won summary judgment, he asked
me much higher than $100 million (he thought $100 thousand at that time). | then
indicated that | wanted $300 million, he misunderstood it for $300 thousand, he did
not object it. Less money meant less winning chance. See exhibit A. No wonder he
was intended not let me see "$370,000" in the certain document in advance before
mediation. Because he specified “$370,000” in document which higher than my
original demand for $300 thousand he thought.

7.5 “Mr. Rozynski clearly had apparent authority to settle for $207,500”. |
never have authorized him to settle for $207,500. My former attorney named
Jonathan Bernstein sent an email to the Firm and clearly stated that “Jim did not
reduce his $200,000 demand (back pay from the time of termination)” and
reinstatement in late 2011. $200,000 was for from 2009 through 2011 at that time.
See exhibit C. It is factual evidence. So now it should be around $400,000 from the

time of termination and reinstatement, it does not include attorney's fee and other

5 of 8

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 15 of 32

applicable fees. Because IBM rejected reinstatement in the first place, so economic
damages should be higher than $400,000. | believe Mr. Rozynski failed to see the
document of my demand and never made an assessment of what damages should
be available to me.

7.6 “apparent authority may exist in the absence of actual authority’, My
case is different than these cases the Court specified. The Court does not address
on whether miscommunication is exist in my case or not. If miscommunication is
exist in the first place, actual authority MUST be exist for best evidence. If
miscommunication is exist, and apparent authority may exist in the absence of
actual authority, it would potentially create a chaos in any legal action. In the other
words, an attorney can misunderstand his client's demand and has apparent |
authority to sign up paper for his client without client's signature and make it legal. It
violates the right of his client. “apparent authority may exist in the absence of actual
authority” shall not be applied to my case when miscommunication is exist.

7.7 “There is simply no evidence plaintiff did anything to make defendant
doubt Mr. Rozynski’s authority”. | am profoundly deaf, cannot definitely hear what
Mr. Rozynski have spoken to the defendants and all people communicated as if |
live alone in silent world while they are living in another sound world. | have no
reason to object him and/or take anything to make defendant doubt Mr. Rozynski’s
authority as long as Mr. Rozynski understood my settlement demand first because
he knows ASL. If | were not deaf, | would easily identify what my attorney speak to

anyone and anyone communicate each other when | hear, and able to take anything

6 of 8

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 16 of 32

to make defendant doubt my attorney’s authority when | identify something was
wrong. In different view, if all people including defendant are deaf except a hearing
Plaintiff who does not know ASL in a meeting, all deaf people communicated each
other in ASL, the hearing person would do nothing, it will get worst when an
interpreter left in middle of meeting. That situation is similar to me. The Court
should consider deaf’s situation when anyone communicated in verbal language.
7.8 The defendant's counsel should be able to doubt Mr. Rozynski’s
authority when a professional ASL interpreter left in the middle of mediation session
as the defendant is professional in applicable laws regarding to certified interpreter.
| believe the defendant did not check Mr. Rozynski if he has a certification of ASL
interpreter before Mr. Rozynski can communicate effectively with me, and facilitated
communication effectively between the mediator and me after the MOU was
reached out without professional ASL interpreter. | did not realize a
miscommunication was exist there until after one month | received settlement
agreement. The mediator misunderstood my settlement demand because of Mr.
Rozynski’s mistranslation due to ineffective communication.
8, Bindi ec OU Wi a More Formal Agreeme
The Court should first look at my case and make determine if miscommunication is
exist in my case or not. If miscommunication is identified exist due to very similar sign
language for thousand and million when actual authority is not exist, and the defendant
failed to doubt Mr. Rozynski’s authority for effective communication without certified ASL

interpreter, then the binding effect of the MOU shall be void.

7 of 8

 

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 17 of 32

9. intiff's All

“Plaintiff's alleged failure to read the MOU at the end of the mediation session, even
if true, is no basis for invalidating that agreement.” | failed to read the MOU, did not mean
that | automatically authorized Mr. Rozynski to sign off it for me. Even Mr.Rozynski did not
specify the amount of settlement in the MOU to me clearly. “It is basic contract law that one
cannot nullify a contract based on one’s own failure to read it’. It is not clear to me on
whether the same person sign off the contract after failure to read it. If a person failure to
read it and have sign off the contract. The contract, of course, cannot be nullified in
standard law. | am familiar with that basic contract law in my life. However, my case is
different than that situation. | failure to read the MOU because | was very hungry, did not
have energy that affect ability of reading skills, thought that Mr. Rozynski would need his
co-counsel and my approval in writing when the MOU could be finalized after mediation.
Moreover, Mr. Rozynski stated that | have “signed off’ the MOU in his email which meant he
admit that | was supposed to sign off the MOU. But | did not In fact. Basically, | failure to
read it without my signature, the contract could not be valid.

CON Oo

10. Defendant's motion to enforce the Memorandum of Understanding, dated April 9,
2014 shall be denied.

Dated: October 31, 2014

James Wang

8 of 8

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 18 of 32

EXHIBIT A

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 19 of 32
"number" ASL American Sign Language Page 2 of 5

Not recommended: "LX"

 

 

The numbers, 200, 300, 400, and 500 can use EITHER the bent fingers method or the "C" handshape
method of showing the concept of "hundred." Note: 600 through 900 use the "C" version only, but
realistically the handshape ends up looking somewhat like a "claw" (a loose "C.") I think the point is
that on 600 - 900 you have to change the first handshape into either a "C" or a “loose C" -- you can't
just bend the fingers on those. )

 

 

 

300

 

 

400:

 

 

http://www. lifeprint.com/asl 101/pages-signs/n/numbers100-900.htm 10/26/2014

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 20 of 32

ScreenHunter_08 Oct, 26 20,26.png 10/26 20:26 JAMESWANG PC James ScreenHunter
-cligkto enlayge,  clicktovenlange Shick teenlarge

One Thousand (1,000)

Begin by forming ine righthand into signed number 7 with the hand in a fist and tne index finger pointed stratght up.
Hold the fef hand at chest [evel with te palm facing up and the fingers held together. Then fold the thumb of the right
hand onto to palm of fre hand and bend the fingers down. Tap the fingertips of the right hand onto the palm of hie [ett
hand.

: To form tre sions for the oltier frousands (2,000; 3.00%: 4,000; 5,000; 6,000; 7,000; 8,000; 9,000), also form the sign for
| the Initial number followed by ie tap on the Jef palm.

     
  

 

One Million (1,000,000)

Begin by forming the right hand into signed number 1 with the hand in a fist and ihe index finger pointed straight up.

Hold the left hand at chest level with the palm facing up andthe fingers hetd togetier.T Then fold the thumb of fhe right
hand onto to palm of the hand and bend the fingers down. Tap the lingertipg oft fea orbettas, Daim of the leit
hand lwice.

. i | a

mast

   

   

click toenlage. click to-enlarge .

Printable Downloads

The accompanying printable vocabulary sheet of numbers in American Sign Language is available for downtoad Hf at
ASL Higher Numbers Vocabulary Sheet and the accompanying pdntable flashcards at Sign Language Flashcards:

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 21 of 32

BEFORE | WON SUMMARY JUDGMENT

 

 

4 1.00
Mir, Rozyne milton

My, Wan4

 

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 22 of 32

AFTER | WON SUMMARY JUDGMENT AND BEFORE
MEDIATION SESSION

 

Mr. Wan 4

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 23 of 32

DURING THE MEDIATION SESSION

 

 

 

 
Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 24 of 32

EXHIBIT B

 
Outlook.com, Print Messages© 711-cv-02992-VB Document 136 tits Gita Five chehYOnsiPnivc/BfintMessages?mkt~en-us

1 of 2

Print Close

 

 

From: Ziyin Wang (ziyinwang@hotmail.com)
Sent: Fri 10/24/14 4:50 PM
To: jxw1775@hotmail.com (jxw1775@hotmail.com)

 

From: ziyinwang@hotmail.com

To: jxw1775@hotmail.com

Subject: RE: The Country - Diamond Bar mansions
Date: Thu, 17 Apr 2014 06:56:17 +0000

Hi, James. Yes, that is what I told you by wechat.
Have not received your flight schedule yet.

Mike

 

From: jxw1775@hotmail.com

To: ziyinwang@hotmail.com

Subject: RE: The Country - Diamond Bar mansions
Date: Thu, 17 Apr 2014 00:57:42 -0400 ,

I thought you might be interested in the earthquake information below link

http://www.quake.ca.gov/gmaps/FAM/faultactivitymap.html

 

From: ziyinwang@hotmail.com

To: jxw1775@hotmail.com

Subject: FW: The Country - Diamond Bar mansions
Date: Mon, 14 Apr 2014 21:29:37 +0000

Dear Jian,

This is Mike Wang, Xiaobo's friend at LA.

I found a gorgeous mansion for you, please check it

with two compared properties In the attached link.

2869 Oak Knoll DR, Diamond Bar 91765

It presents 7 bedrooms, 9 bathrooms, private tennis course, pmountain view, pool, mini golf, over
30000SOF flat lot, the best public schools and 24 hours guards, and very convenient to several
golf courses, LAX and Chinese commercial centers.

Click the following link to view the Listings:
http://www. mrmismatrix.com/DE.asp?ID=28687966149

10/28/2014 11:50 AM

 

 
Outlook.com Print MessagaS© 7:11-cv-02992-VB Document 136 https Pst 48) mall dive. chravOlfina Pnive/PrintMessages?mkt~en-us

Please feel free to let me know your feedback to the mansion.
Mike Wang
RE Investor/Reaitor
626-2151248
ziyinwang@hotmail.com

 

 

2 of 2 10/28/2014 11:50 AM

 
Outlook.com.Print Mess gee 711-cv-02992-VB_ Document 136, Iii Pal AOU Fide. cort/Oiindt! nile/PrintMessages?mkten-us

Print Close

 

 

From: Ziyin Wang (ziyinwang@hotmail.com)
Sent: Fri 10/24/14 4:49 PM
To: jxw1775@hotmail.com (jxw1775@hotmail.com)

 

From: ziyinwang@hotmail.com

To: jxw1775@hotmail.com

Subject: FW: The Country - Diamond Bar mansions
Date: Mon, 14 Apr 2014 21:29:37 +0000

Dear Jian,

This is Mike Wang, Xlaobo's friend at LA.

I found a gorgeous mansion for you, please check It

with two compared properties in the attached link.

2869 Oak Knoll DR, Diamond Bar 91765

It presents 7 bedrooms, 9 bathrooms, private tennis course, pmountain view, pool, mini golf, over
30000SOF flat lot, the best public schools and 24 hours guards, and very convenient to several
golf courses, LAX and Chinese commercial centers.

Click the following link to view the Listings:
http://www.mrmismatrix.com/DE.asp?ID=2868 1

Please feel! free to Jet me know your feedback to the mansion. —
Mike Wang

RE Investor/Realtor

626-2151248

zlyinwang@hotmail.com

lof] 10/28/2014 11:50 AM

 
_ Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 28 of 32

EXHIBIT C

 

 
. Case 7:11-cv-02992-VB Document 136 Filed 07/20/21. Page 29 ef32-—___—__—

 

 

 

 

 

 

 

 

 

 
 

Case 7:11-cv-02992-VB Document 136 Filed 07/20/21 Page 30 of 32

4

‘It was:-a mediation, Undera: standing.admainistrative order i in’ the Souther istrict, all emnpldyment .
_ Giscritningtion cases are-reférred to mediatibr Speeder: auhict t Think fea teste iia, bat there’ s
notte: te, he-dorie shit tt}.

‘Please be awarethat you aré naw Bound bry tha: matte -winftdanttality agreement. that said, ‘what.
‘happened I isAbvtise: TBA: offered $i5,000:-(H ‘believe th there: ls aqme. Hexibitity that: nuarribar, but thay.
regard this asa lowes te Aid at: Paton e200 Hera a (back pay Fram: the: tts oF

dhad persuadac BAAS ttarneys to: provide wroples. di ‘all the indomaiee vawlews: shes pannel his group:
whe were notlakhoffay: January Rebnoary ROO, We: reviewed them: ai the mediation. The olient regards this”

 

“as Inadequate, as Yny-sure’ he atspanged with you, Hewariteiie badkun docamentesupporting the &, I ant
H rashes Peferenced [4 IBM's. Hosition Staterrenit tt er AYE cat oF Hurean Rights. oS _

The rnedtation was unproductive, Mast of the leu ia, apane ia: eaious, Than avant, the ese niet”

levereaniything about! the wriatitation ercant eet ease: did nat settle, + pe haves “ se/ssia statue :

_ fegariony the court.)

Thre: executed charigeroftattornay-form 4s etsiohad Pleat we it RGR wilt your atte of appedeani the.

| _ hocal Rules:say. that{ eet to he. reflewsd even theughrthe ct ollent. has: scharged me; $0 i wi eras with the: |

Poult ore Mannelay about what, brreedite ides:
“ Lab rarer FE gant glue You any tdte info

" Jonatharr Bernstein

 

“or srivanite :

Brot ‘pandeew Miller (Ad ei@aimonandelsorbergcom): | -
Set EE MV/OANT 498PM 0” oe ae
me Henan sd Biri ii mandeiseriberg.com.

 
 

 

We undereant tinea i ‘eect: cxnerenoe was held; can ‘you mi Us inert what transpired thee?

Andrew: Milter, Be: aa

_ Sinan, Eisenibeng 8:aam,: ape
2A Union: Square Rach, Rit Mee.
Néw York, MACHO
(212) 353-8700. [relephone)
(aa) 35-708 (Faire)

owpabicnrtety Nore: thie: vrei infarcted. a cyte Wnparnrensey whigh ts iidreneds ss a maireonisp es tnt ie
pantaliogyat ‘eaniidential or bthinwise prdteciadhotnidlationate, ‘Bhubeitipaita, idiatifbuitlon ot ‘caipyinig: iF this: e-rhiall or thie: information ‘hadein hy

 

 

 

anyetide Sine inant Intercell 2eCRpIGME, or baarnprOyen aH agent Raepbithte fir. delivering the ineasegeito he tinended reniplanky: is protibie. t

you have: meeniued tis Be melt ta niroiolpana ball Sieh: cal ante ati at 1 (2128 95:8700-and destroy! ins engl rani at all 7
conte, :

 

 
 

U.S. POS
PatD TAGE

H TEHL ENO NY

 

 

, \ a
=

UNITED STATES DISTRICT JUDGE
UNITED STATES COURTHOUSE

USPS TRACKING # 300 QUARROPAS STREET, ROOM 630

A

9114 9011 8986 6161 5899 35

WHITE PLAINS, NY 10601-4150

Label 400 Jan. 2013
7680-16-000-7048

 
       
    
        

. 4

Ba - oy : . ‘ _-
a a | -S6¢-008"1
a Loo . OLSS~S62-008-1 o.ss S60 ‘
ne oo gee ejana =a dey elaana
2149 * (sees L866°S

   

   

 

 

Sic NESPINUS
LINC

 

 

 

 

 

 

 

 
